Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to applicant’s amendment of 05 July 2022. Claims 1-17, 19-20 are pending and have been considered as follows. 

Allowable Subject Matter
Claims 1-17, 19-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Gariepy (US20110288695A1) teaches an unmanned vehicle system containing one or more vehicles equipped with an autonomous control system. Each vehicle is of navigating on its own when provided with goals. A user is capable of sending and receiving goals from the autonomous control system via a communication link. A unified display interface displays information about the system and accepts commands from the user. The display interface in question is modeless and has a minimum of clutter and distractions. The form of this display interface is that of a set of screens, each of which is able to receive touch inputs from the user. The user is able to monitor and control individual vehicles or the entirety of the UVS solely through their use of a standard touchscreen with no additional peripherals.
In regards to independents claim 1, Gariepy fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
a controller bot on the horizontal surface;
…
a digital image of a map of a geographical area; and 
a vehicle graphic at a location on the map, wherein the location of the vehicle graphic on the map is determined based on vehicle location data received from a vehicle; 
determine an action performed on or with the controller bot; compare the determined action to a set of stored control actions; 
determine, if the determined action matches one of the set of stored control actions, a control input that is associated with the one of the set of stored control actions; and 
provide, if the determined action matches the one of the set of stored control actions, an alert at the controller bot, wherein the alert comprises a tactile detent or a feedback.
Claim 20 contains similar limitations to independent claim 1 and are therefore allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.


/J.W./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666